DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed April 7, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1 and 3 are pending.

Claim Rejections - 35 USC § 112
4.	Claims 1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in the previous Office action, claims 1 and 3 are also indefinite because they state that the composition is “comprising in a tablet or capsule form a daily dose between 10 mg and 1000 mg of drone brood and between 50 IU and 100,000 IU of vitamin D3 and/or vitamin D2...”.  This statement is confusing because it is unclear if the tablets or capsules themselves are requiring these amounts or if the tablets or capsules must only be capable of administering these amounts.  For example, a tablet with 1 mg of drone brood and 10 IU of vitamin D is outside of the claimed range; however, if ten of these tablets were administered in one day, a daily dose or 10 mg of drone brood and 100 IU of vitamin D would be achieved.  Thus, the metes and bounds of the claim are unclear because the structural requirements of the tablets or capsules are unclear.


Claim Rejections - 35 USC § 103
5.	Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarjan (RU 2287334 C2 – English translation) in view of Paul (US Pat. No. 5,292,538) with Ross (“Overview of Vitamin D.” Dietary Reference Intakes, The National Academies Press, 2011, pp. 75-78) providing a definition for “vitamin D” for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
To start with, it is completely unclear what would inspire a person of ordinary skill, concerned about preventing and treating atypical osteoporosis with normal or increased bone tissue mineralization with the presence of cavities in trabecular bone sections, to combine Lazarjan and Paul, because neither Lazarjan nor Paul mention osteoporosis and teach anything remotely close to the redistribution of calcium from soft tissues to cavities and filling same. By the same token, the present invention does not mention anabolism featured in the NFOA2. This transformation found not a slightest explanation in the NFOA2.

In response to applicant's argument that the prior art is directed to a different use than treating atypical osteoporosis, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
In addition, applicant argues:
Also, vitamin D in Paul is used in combination with vitamins A, Bl, B2, B5, B6, B12, Folic acid, Niacinamide and Biotin (col. 7 of Paul). Which means that the preparation, that the artisan, per the NFOA2, would allegedly prepare by combining Lazarjan and Paul, will inevitably comprise not only drone brood and vitamin D but also those A, B1, B2, B5, B6, B12, Folic acid, Niacinamide and Biotin from Paul. Thus, the combination of Lazarjan and Paul will not be the applicant’s invention as claimed in claims 1 and 3.

However, applicant’s claims use the broad transitional phrase “comprising.”  As discussed in MPEP section 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…”.  Thus, the additional ingredients required by the references are not excluded from applicant’s claims because applicant’s claims encompass unrecited elements.
Applicant also argues:
But the headline here is that at least Niacinamide (also known as Nicotinamide) and vitamin A, as shown in Paul, are contraindicated to patients with osteoporosis. See, for example, “Nicotinamide phosphoribosyltransferase (Narnpt) affects the lineage fate determination of mesenchymal stern cells: A possible cause for reduced osteogenesis and increased, adipogenesis in older individuals'' - https://asbmr.onHnelibrary.wilcy.com/dol/full/K). 1002/jbmr.480, or “’Studies indicate that excess vitamin A stored, in the body may increase the risk of reduced hone mineral density and lead to osteoporosis. For women, 700 micrograms (meg), or 2,330 international units (IU) of vitamin A are recommended a day. For men, the daily recommendation is 900 meg, or 3,000 IU.” - Excess Vitamin a May Increase Risk of Osteoporosis - Mayo Clinic News Network.

In other words, the artisan, blindly combining Lazarjan with Paul, ostensibly out of desire to help patients with osteoporosis, would in fact involuntarily be doing harm to them.


However, applicant has not provided copies of these references.  Thus, the examiner is not able to evaluate these references for their evidentiary value.  Evidence and/or references that 

Double Patenting
6.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,827,273 for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
7.	Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/706,639 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

8.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655